Citation Nr: 0419810	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  00-19 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for back and bilateral leg 
disabilities.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from January 1952 to January 
1954, and from August 1957 to October 1962.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the St. Louis, Missouri, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In June 2002, the veteran testified before the 
undersigned at a Travel Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In this case, development was undertaken in conjunction with 
the veteran's service connection claims.  He was afforded a 
VA examination in December 2002.  This evidence has not been 
afforded initial AOJ consideration.  Further, in June 2003 
correspondence, the veteran indicated that he had recently 
been hospitalized and was just now able to be up and around.  
It is unclear whether he received treatment for claimed back 
and bilateral leg disabilities.  If so, those records should 
be requested and obtained.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran is informed that if there 
is evidence supporting the issues on 
appeal, he must submit that evidence to 
VA.  

2.  The AOJ should consider the December 
2002 VA examination report.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


